In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0378V
                                        UNPUBLISHED


    WADE GREEN,                                             Chief Special Master Corcoran

                         Petitioner,                        Filed: August 15, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                        Respondent.                         Administration (SIRVA)


Bradley S. Freedberg, Bradley S. Freedberg, P.C., for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                    RULING ON ENTITLEMENT1

        On April 3, 2020, Wade Green filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”).3 Petitioner alleges that on November 9, 2018, he received an influenza (“flu”)
vaccine in his left shoulder that caused his to develop left shoulder subacromial bursitis.
Amended Petition at 1. Petitioner further alleges that his vaccine injury persisted for more
than six months. Amended Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On August 15, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
    Petitioner filed an Amended Petition on November 15, 2021. ECF No. 27.
1. Specifically, Respondent states “petitioner had no history of pain, inflammation, or
dysfunction in his left shoulder; his pain and reduced range of motion occurred within
forty-eight hours of receipt of an intramuscular vaccination; his symptoms were limited to
the shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain his initial symptoms.” Id. at 8. Respondent further agrees that
Petitioner has met the statutory requirements by suffering his SIRVA for more than six
months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2